DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29, 2021 has been entered.

Specification
The amendment to the specification filed February 22, 2022 has been entered and has been made of record.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 22, 2022 is being considered by the examiner. 

Reason for Allowance

Claims 1, 3-9 and 11-19 are allowable.
The following is an examiner’s statement of reasons for allowance:

Claims 1, 3-9 and 11-19 are allowed for the same reason/s as indicated allowable in the Non-Final Office Action mailed on August 16, 2021, applicant’s amendment and arguments submitted on November 16, 2021 and Allowability Notice Office Action Mailed January 26, 2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.

U.S. Publication No. 2017/0076607 A1 of Linder et al, discloses an apparatus is provided for organized intelligent merge notifications. The apparatus includes at least one processor and at least one memory including computer program code for one or 

U.S. Publication No. 2017/0137025 A1 of Muto et al, discloses a driving assistance apparatus in an example of the present disclosure performs driving assistance for a subject vehicle by using a position of the subject vehicle detected by a subject-vehicle position detection section and road map data stored in a road map data storage section and comprises: a different vehicle information acquisition portion that acquires travel information about a different vehicle traveling near the subject vehicle; an intersection specification section that specifies an intersection ahead in a travel direction of the subject vehicle on a traveling road traveled by the subject vehicle based on the position of the subject vehicle and the road map data; a road extraction section that, based on the road map data, extracts another junctional road connected, in a vehicle entry allowed manner, to the specific intersection in the traveling road specified by the intersection specification section; a different vehicle detection section that detects, from the travel information about the different vehicle, whether the different 

U.S. Publication No 2012/0283942 A1 of T'Siobbel et al, discloses a navigation method and navigation system (14) capable of taking into account the speed of a vehicle (10) traveling along a road segment (52) and providing an acoustic, visual and/or haptic warning or speed recommendation and/or recommendation to change lane or increase inter-vehicle distance to support effective lane merging situation as the vehicle approaches a merging region with another road segment (54). The navigation system (14) monitors the position and speed of a vehicle (10) in which the navigation system (14) is carried simultaneously determining or being provided with an average speed of vehicles traveling on another road segment which merges ahead. The navigation system (14) communicates the average speed to the first vehicle and also recommends a speed change if the vehicles monitored speed does not equal the average speed traveling on the other road segment.

U.S. Publication No. 2017/0369055 A1 of Saigusa et al, discloses methods and apparatus for predicting traffic conditions and controlling a host vehicle based on the predicted conditions for travel along a path. The methods and apparatus can perform 

U.S. Publication No. 2019/0279502 A1 of Fowe, discloses determining a plurality of road links in proximity to a merge point comprising a highway and a ramp. The method also involves processing probe data collected from the plurality of road links to classify the plurality of road links, one or more sublinks of the plurality of road links, or a combination thereof into at least one of a highway upstream class, a merging area class, a highway downstream class, a ramp downstream class, and a ramp upstream class. The method further involves determining vehicle speed data for the highway upstream class, the merging area class, the highway downstream class, the ramp downstream class, the ramp upstream class, or a combination thereof. The method further involves automatically determining an occurrence of the merge lane traffic jam based on the vehicle speed data.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SISAY YACOB/							February 25, 2022           Primary Examiner, Art Unit 2685